Citation Nr: 1819678	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-00 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from January 1966 to September 1967.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran appeared at a Travel Board hearing at the RO in April 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This case has previously been before the Board in January 2014, March 2016, and March 2017.  In January 2014, the Board decided the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder and remanded the issue of service connection for PTSD for additional development.  In March 2016, the issue returned to the Board and was remanded once more for additional development.  In March 2017, the Board remanded it to substantially comply with the March 2016 remand.  

The issue was readjudicated by a November 2017 Supplemental Statement of the Case (SSOC) and is properly before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development action requested in the Board's March 2017 remand was not substantially completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be substantially completed prior to adjudication.

The March 2017 remanded instructed the RO to obtain an addendum opinion from the March 2014 examiner to address the statements of the Veteran's treating clinicians.  This was the same instruction as the March 2016 remand.  An opinion addressing the statements of the Veteran's treating clinicians which diagnosed the Veteran with PTSD and addressed the DSM criteria, still has not been obtained.  Instead the examiner continues to cite only to the March 2014 examination report to indicate that the Veteran does not have a diagnosis of PTSD.  However, this opinion has been found to be incomplete because it does not address the relevant evidence which contradicts the findings of the March 2014 examination, namely treating clinician remarks addressing the diagnosis of PTSD.  Therefore, the Veteran should be provided new examination by a different examiner to determine if the Veteran has an acquired psychiatric disorder, to include PTSD and whether it is due to or related to his active service. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate examiner other than the examiner who provided the March 2014 opinion for a new examination to evaluate the current nature, severity, and etiology of the Veteran's acquired psychiatric disorder to include, PTSD. 

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner shall review the Veteran's claims file and review any additional treatment records associated with the claims file since the last examination.   

Based on examination results and a review of the record the examiner should provide an opinion as to the following questions:

   a.  Does the Veteran have a current diagnosis of an acquired psychiatric disorder to include, PTSD?

   b.  For each identified acquired psychiatric disorder, is it at least as likely as not (50 percent or greater likelihood) the Veteran's diagnosis is related to his active duty service?

   c.  If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  

   d.  Comment on the impact of the PTSD impairment on the Veteran's ability to engage in substantially gainful employment.  

The examiner's attention is directed to the VA treatment records diagnosing PTSD from the Jesse Brown VAMC, and the letters from the Veteran's treating physicians dated October 2008, December 2008, and April 2011, which address the specific symptoms on which a PTSD diagnosis is based.  The examiner should also not the July 2016 opinion finding that it was at least as likely as not that the Veteran's reported military sexual trauma occurred while in service. 

If the examiner finds the Veteran does not have an acquired psychiatric disorder, to include PTSD, such an opinion must be reconciled with the VA treatment records and other medical opinions that have been associated with the record.  The examiner is reminded that this appeal has been remanded twice because this directive has not been addressed.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly dived that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Thereafter, assure that the examination report complies with the Board's directives, and if, but only if it does readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




